DETAILED ACTION
Status of Claims
1. 	This is a Final office action in response to communication received on April 11, 2022. Claims 3-7 are canceled. Claims 1-2, 8-12, 14-15, and 17 are amended. Claims 1-2 and 8-19 are pending and hereby examined.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-2 and 8-19 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
	As per claims 1 and 17, per claim 1 it recites "An information processing apparatus configured to ... a processing unit configured to: ... store a table in which a position of the first vehicle, the attribute information, and a plurality of advertisements are associated", and per claim 17 it recites "An information processing system comprising: ... a processing unit configured to: ... store a table in which a position of the first vehicle, the attribute information, and a plurality of advertisements are associated" however fails to claim any storage structure, such as database or memory, in which the table would be stored - which is indefinite. The Applicant does have support for such storage structure or device, for instance at least note as filed spec. para. [0057]. The Examiner for instance suggests reciting "store a table, in a memory of the information processing apparatus, in which ..." as one possible solution to resolve the indefiniteness. Therefore explicit recitation of storing table in a memory as suggested would result in withdrawal of this rejection. Appropriate correction is required. As per claims 2 and 8-16; and 18-19 they fail to cure the above noted deficiency of claims 1 and 17, as such, they are indefinite for the same reason.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-2 and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
Under step 1, claims 1-2, 8-16, and 18-19 are an apparatus; claim 17 is a system. Thus, each claim 1-2 and 8-19, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, the claims are directed to a judicial exception, namely an abstract idea.
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter PSMEG) to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1 and 17 (taking claim 17 as a representative claim) is as follows: [...] information processing [...] to control display of a plurality of advertisements to be displayed on [...] one or more vehicles, the information processing ... including:
- a communication ... to receive [data] and information [...] processing configured to:
- [...] one or more images of an environment around a first vehicle of the one or more vehicles, wherein the one or more images include a first image of the environment in front of the first vehicle and a second image of the environment behind the first vehicle, wherein the second image includes a driver of a second vehicle of the one or more vehicles located behind the first vehicle [capturing data]; 

- an information processing [...] control display of a plurality of advertisements to be displayed [...]

- process [the received data e.g. one or more captured images] the second image to determine attribute information indicating an attribute of the driver of the second vehicle;

- determine based, at least in part, on the attribute information and the information regarding the one or more vehicles, a plurality of advertisements to be displayed [...];

- assign to each of the plurality of advertisements, a priority based on a characteristic of the advertisement, [...], and the attribute information;

- determine a provision method for the plurality of advertisements based, at least in part, on their respective priorities; and

- send an instruction ... to control simultaneous display of the plurality of advertisements using the determined provision method on the first portion of the one or more rear-facing display [...] of the first vehicle using the determined provision method and display of the first image of the environment in front of the vehicle on a second portion of the one or more rear-facing display [...] of the first vehicle (wherein the vehicle, under BRI in light of the as-filed specification, is location or a medium on which or environment in which the prioritized ads are controlled and displayed, which is also considered as additional element under prong two analysis as set forth below).

	Further, dependent claims 2, 8-16, and 18-19 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For example, when one or more dependent claims recite(s) abstract idea along with additional elements, the Examiner has considered the abstract claim recitation under step 2A prong one, and considered the additional elements, both individually and as a combination, as recited in the claim under prong two and step 2B inquires as set forth below. Taking recitation of claim 8, as an example, it recites wherein [the processing unit is further configured to] determine the plurality of advertisements based, at least in part, on a position of the vehicle that is to be specified on a basis of the information regarding the vehicle, and the provision target that is to be specified on a basis of the attribute information. In this instance, determine the plurality of advertisements based, at least in part, on a position of the vehicle that is to be specified on a basis of the information regarding the vehicle, and the provision target that is to be specified on a basis of the attribute information is the abstract recitation which falls under certain methods of organizing human activity as explained further below and one or more additional element(s) is/are noted within brackets, [...], and have been considered under prong two and step 2B. 
	Additionally claims 2, 8-16, and 18-19  further define where to display the ad such as area, one or more vehicles, etc. (per claims 2, 13), and determine plurality of ads which are to be displayed based on abstract factors such as attribute information of the provision target included in the specified area; the information regarding the vehicle included in the specified area; a position of the vehicle that is to be specified on a basis of the information regarding the vehicle; the provision target that is to be specified on a basis of the attribute information; determine the provision method further based on one or both of the attribute information and the information regarding the vehicle; the characteristic of the advertisement is a time for which the advertisement is to be displayed; and the characteristic of the advertisement is a size of a region on which the advertisement is to be displayed (per claims 8-9, 18-19); processing when not to display by determining the provision method further based on one or both of the attribute information and the information regarding the vehicle comprises restricting provision of at least one of the plurality of advertisements in the vehicle on a basis of the information regarding the vehicle (restrictions in display of ads per claims 10-12, 14); and evaluating ads provided, and determine display of ads based on result of the evaluation (per claims 15-16).

	(ii) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of controlling the manner in which plurality of ads are selected for display using attribute information and the information regarding the vehicle determined from gathered data such that a provision method can be applied based on respective priorities assigned to ads per characteristics of the ad and the attribute information which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 Revised PSMEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-2 and 8-19 at least are one or more vehicles comprising imaging device and one or more display devices (such as a first portion of the one or more rear-facing display devices of the one or more display devices of the vehicle and simultaneous display of the plurality of advertisements on the first portion of the one or more rear-facing display devices using the determined provision method and display of the first image of the environment in front of the vehicle on a second portion of the one or more rear-facing display devices); an information processing apparatus including a communication interface configured to receive image(s) data captured by at least one imaging device of the one or more vehicle and vehicle position data as captured via a position sensor configured to generate position information of the first vehicle (per claims 1 and 17), and a processing unit that executes the steps. Remaining claims 9-16, 18, and 19 either recite the same additional elements as noted above or fail to recite any additional elements in which case note prong one analysis.
	However, as would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the foregoing additional elements are generic. The additional elements are simply utilized as generic tools to gather data such as image(s) data captured by an imaging device which is communicated via a communication interface, which is insignificant extra solution activity such as pre-solution activity e.g. data gathering (see MPEP 2106.05(h)) in order to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)) and ultimately displaying ads on vehicle displays which is also insignificant extra solution activity such as post-solution activity e.g. printer printing or display displaying (see MPEP 2106.05(h)). For instance the information processing apparatus including a processing unit is configured to execute "apply it" instructions. The additional elements are described at a high level of generality, see at least as filed disclosure Figs. 1-3 and 6, and their associated disclosure and at least see as-filed spec. para. [0014]-[0046], and for instance note Affinity v DirecTV - "It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." Also, the claims appear to be implementing a commercial solution to a commercial problem, see at least as-filed spec. para. [0005], [0007], and [0009]. 
	Additionally, captured information, for instance captured image of surrounding a vehicle and position information of the vehicle, are received and based on execution of abstract idea as "apply it" instructions a person's attribute(s) is/are determined from the captured, received image(s) data (for instance in a similar manner to ineligible process of encoding and decoding image data (RecogniCorp)) which play a role in prioritizing selection of ads and selected ads are displayed on one or more targeted vehicle screens/displays, note recitation of “send an instruction to the vehicle to control display of the plurality of advertisements" limitation. However, note that merely (i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here network based environment is established to receive/transmit captured data and processing unit via wired or wireless connection, at least note as-filed spec. para. [0017], such that targeted content can be displayed based on analysis of the captured data - in a manner similar to collect data, analyze data, output result - EPG, wherein output is for example tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent), again see MPEP 2106.05(g).  Further, per Fig. 1 and its associated disclosure; as-filed spec. para. [0017]; and as claimed, processing apparatus and one or more vehicles are connected and communicating in a technical environment, such as via a network e.g. Internet. Additionally, confines the abstract idea to surrounding of a vehicle, however note "employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient" - see MPEP 2106.05(h). Thus, the abstract idea is intended to be carried out in a technical environment, however fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)). 	
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of controlling the manner in which plurality of ads are selected for display using attribute information and the information regarding the vehicle determined from gathered data such that a provision method can be applied based on respective priorities assigned to ads per characteristics of the ad and the attribute information which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) (prong two).
	Therefore, the additional elements do not integrate the abstract idea into a practical application, accordingly the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-2 and 8-19, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The Examiner will evaluate whether the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
	The abstract idea of controlling the manner in which plurality of ads are selected for display using attribute information and/or the information regarding the vehicle determined from gathered data such that a provision method can be applied based on respective priorities assigned to ads per characteristics of the ad and the attribute information which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality (Id. or note step 2A prong two). The claims here appear to be similar to for instance note delivering user-selected (or processor-selected via "apply it" instructions) media content to portable devices (Affinity Labs v. Amazon.com). As, such the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	As further explained through use of court cases and publications, the data gathering activity as being performed is indeed well-understood, routine, or conventional in the art, 
	(i) Regarding network based communication/transmission of data see as follows: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here network based environment is established to receive/transmit captured data, between vehicle and processing unit via wired or wireless connection, at least note as-filed spec. para. [0017], such that targeted content can be displayed based on analysis of the captured data, further in a manner similar to collect data, analyze data, output result - EPG simply using generic computer components executing "apply it" instructions for instance note Affinity v DirecTV - "It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." - to collect data, analyze data, output/display result]; 
	(ii) Regarding capturing image via a camera and ascertaining person's attribute type data gathering is indeed well-understood, routine, or conventional in the art, see as follows: (a) US7,921,036 (which is a CIP of parent App. # 10/425,489 filed April 29, 2003) see "Background of the Invention" of both instant patent and parent application note col 1 line 37- col 7 line 62 - "Background of the Invention", and (b) US20180232770 see [0007]-[0008]; [0024]-[0025]; [0037]-[0038], and [0059]-[0061]; and
	(iii) Regarding position information type data gathering is indeed well-understood, routine, or conventional in the art, see as follows: (a) Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is  operable to determine a geographic location of the target device 14 using GPS  sensors or any other conventional means of determining geographic location.", and (b) US20180232770 [0007]-[0008], [0024], [0028], [0046].
	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-2 and 8-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawanishi Takeshi et al. (Pub. No. JP 2016-065938 A) hereinafter Takeshi [foreign reference copy provided as noted on PTO-892], in view of Moon Patent No.: US 6,545,596, Abernethy, JR. et al. (Pub. No.: US 2010/0042285) hereinafter Abernethy, and in view of Pearce (Pub. No.: US 2018/0111554).
	As per claims 1 and 17, Takeshi discloses
	- per claim 1, an information processing apparatus configured to control display of advertisements on one or more display devices of a first vehicle including one or more rear facing display devices (see Figs. 2-3, and their associated description; [0016]-[0019]) and a position sensor configured to generate position information of the first vehicle, the information processing apparatus comprising (see Figs. 2-3, and their associated description; [0031]-[0032]; [0047]; [0075]-[0078]; claim interpretation: under broadest reasonable interpretation in light of the as-filed specification (hereinafter BRI) since claim 1 is an apparatus claim which only comprises a communication interface and a processing unit - the Examiner notes that the vehicle, its display, and its sensors such as imaging device and a position sensor,  are not positively claimed as part of claim 1 apparatus, the Examiner suggests claiming it as a method claim and positively claiming for instance imaging device e.g. camera, and  vehicle and its associated displays as appropriate in a method to be claimed and as supported by the as-filed specification - the prior art is cited against elements which are not positively claimed per claim 1 in view of compact prosecution and due to claim 17 reciting a system);
	- per claim 17, an information processing system comprising: one or more vehicles, a first vehicle of the one or more vehicles comprising: at least one imaging device configured to capture a plurality of images of an environment around the first vehicle of the one or more vehicles, wherein the plurality of images include [...] and a second image of the environment behind the first vehicle, wherein the second image includes a driver of a second vehicle of the one or more vehicles located behind the first vehicle; a position sensor configured to generate position information of the first vehicle; and an information processing apparatus configured to control display of a plurality of advertisements to be displayed on one or more display devices of each of the vehicles one or more rear-facing display devices of the first vehicle, the information processing apparatus including  (see Figs. 1, 2-3, 12, 15-16, and their associated disclosure; [0025]-[0032]; [0047]; [0075]-[0078]): 
	- per the claim limitations of claims 1 and 17, they recite (a) Takeshi discloses a communication interface configured to receive the plurality of images captured by the at least one imaging device and the position information of the first vehicle (see Figs. 1, 2-3, 12, 15-16, and their associated disclosure; [0012]-[0013]; [0019]; [0026] note "advertising display processing, as shown in Fig.4, a captured image with the whole circumference camera 33 is acquired first (S110). Then, self vehicle position information is obtained (S 120). The self vehicle position information can use the present location obtained with the navigation device 25."; [0027]-[0031]; [0047]; [0075]-[0078]; [0085]-[0089]); and

(b) Takeshi discloses a processing unit configured to: process the second image to determine attribute information indicating an attribute of the driver of the second vehicle (see Figs. 1, 2, 3, 15-16 and their associated disclosure; [0026] note "advertising display processing, as shown in Fig.4, a captured image with the whole circumference camera 33 is acquired first (S110)"; [0027] note "Then, sex and age are presumed by carrying out the image processing of the captured image about the person who exists in a captured image (S130)."; [0028]-[0031] - thus particular ads are selected out of plurality and such ads can be arranged for a person/driver of vehicle at the rear, see at least [0031]; Figs. 2, 15, and 16);

(d) Takeshi discloses determine based, at least in part, on the attribute information and the position information of the first vehicle [...] regarding the one or more vehicles, a plurality of advertisements to be displayed on a first portion of the one or more rear-facing display devices of the one or more display vehicles (see Figs. 2-3 and their associated disclosure; [0016]; [0026]-[0027]; [0031] note "the server 45 selects advertisement information corresponding to the current location, the person information, the display specification, and the like of the host vehicle 100 among the advertisement information recorded in the advertisement information database 46, and returns the advertisement information to the host vehicle 100. The advertisement information includes data of an image displayed on the display 31 and audio data corresponding to the image"; [0032]);

(g) Takeshi discloses send an instruction to the first vehicle to control [...] display of the plurality of advertisements on the first portion of the one or more rear-facing display devices of the first vehicle [...] (see Figs. 1-3 and their associated disclosure; [0025]-[0033]).

	Although, regarding limitations (c), (d*), and (e) as noted below,  Takeshi strongly suggests assign to each of the plurality of advertisements, a priority based on a characteristics of the advertisement to be provided by the one or more vehicles and the attribute information, see [0025]-[0032]; [0027] note "Then, sex and age are presumed by carrying out the image processing of the captured image about the person who exists in a captured image (S130)."; [0031] note "the server 45 selects advertisement information corresponding to the current location, the person information, the display specification, and the like of the host vehicle 100 among the advertisement information recorded in the advertisement information database 46, and returns the advertisement information to the host vehicle 100."; [0032] "Note that a large amount of advertisement information is recorded in the advertisement information database 46, and the server 45 selects a combination of advertisements of which the advertisement rate is highest among the displayable advertisements." - thus per [0031], based on ad characteristics such as "advertisement information corresponding to the current location, the person information, the display specification, and the like of the host vehicle 100 among the advertisement information recorded in the advertisement information database 46" particular ads are selected out of plurality which suggests prioritizing selected ads over the others stored in the database and such ads can be arranged for a driver of vehicle at the rear, see at least Figs. 15 and 16; and this data is stored in a database see at least Takeshi suggests storing ad, user, location information in database [0024] all of this is information is utilized to target ads see [0025]-[0031].
 
	Nevertheless in view of compact prosecution the Examiner relies on additional reference, namely Moon to expressly teach assign to each of the plurality of advertisements a priority aspect of the claim, i.e. Takeshi expressly does not teach (c) store a table in which a position of the first vehicle, the attribute information, and a plurality of advertisements are associated; (d*) [...] and the table [...]; (e) assign to each of the plurality of advertisements, a priority based on a characteristics of the advertisement and the attribute information.
	However Moon teaches (c) store a table in which a position of the first vehicle, the attribute information, and a plurality of advertisements are associated; (d*) [...] and the table [...] (see Fig. 5 and its associated disclosure; col 3 line 34-col 4 line 7; col 6 lines 46-67; col 8 lines 10-34); (e) assign to each of the plurality of advertisements, a priority based on a characteristics of the advertisement and the attribute information (see Figs. 1 "26", 3, 4, 5, and their associated disclosure; col 1 lines 49-67 note "The invention provides a number of technical advantages. Using these techniques, merchants and advertisers may more effectively present advertisements to moving targets. For example, a mobile dynamic billboard, by determining its physical location, may present advertisements appropriate for that geographic region, Such as for restaurants, hotels, or gas Stations in the area. These advertisements may also be linked to specific times of day, Such as advertisements for restaurants at dinner time and hotels later at night. In addition, these advertising Systems may select advertise-ments based on audience information of mobile advertising targets. For example, the System may determine information associated with cars in a position to View an advertisement and display an advertisement based on that information. The advertisement displayed may then change as the composi-tion of the audience changes. Thus, these advertising Sys-tems may present highly focused advertisements Selected by combining location, time, audience, and/or other Suitable information."; col 3 line 19 - col 4 line 67;  col 5 lines 50-54; col 8 lines 10-34 note "advertisements are selected based on location information, time information, audience information 34, and a priority for the advertisement. Thus, apparatus 12 in location X displays one of four advertisements based on the time of day and the audience. For example, during morning rush-hour, apparatus 12 at location X will display advertisement #1 regardless of the audience. During the lunch hours, apparatus 12 at location X during lunchtime and detecting audience characteristics A, B, or C presents advertisement #2, but will default to presenting advertisement #3 if those audience characteristics are not detected." - thus moon selects prioritized ads or finely tuned ads based on a characteristic of ad, target audience wherein the target audience is passerby or driver/vehicle proximate the mobile vehicle as depicted in Fig. 1, and attribute of audience).

	Therefore (as it applies to limitations (c), (d*), (e)) it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to incorporate in Takeshi's selection of ads based on current location, the person information, the display specification, and the like of the host vehicle 100 teachings of Moon's pertaining to assigning priority to select these ads based on numerous factors associated in a table. Motivation to modify would be to select ads by assigning priority such that they can be particularly selected based on defined ad selection criteria out of plurality of available ads, for instance this would allow one to sort, filter, rank, and/or finely tune ads organized in an association table, i.e. providing particularly targeted ads in a prioritized manner, see at least Moon Fig. 5, col 3 lines 62-66, and col 8 lines 10-34.
	Although, Takeshi suggests provisioning method such as display nearest to the direction of person in para. [0028], size of the display in para. [0030], nevertheless the Examiner relies on Abernethy in view of compact prosecution to particularly and expressly teach, i.e. Takeshi in view of Moon expressly does not teach (f) determine a provision method for the plurality of advertisements based, at least in part, on their respective priorities; and (g*) [...] using the determined provision method [...].
	However Abernethy teaches (f) determine a provision method for the plurality of advertisements based, at least in part, on their respective priorities; (g*) Abernethy teaches [...] using the determined provision method [...] (see [0044]; [0045] note "cause the display data for the Soft Drink advertisement to be displayed on the largest display device of the display device(s) 272, to be output for a longer period of time in a sequence of advertisements for the three products, increase the frequency at which the Soft Drink advertisement is output on the display device(s) 272, increase the size of the display of the Soft Drink advertisement relative to other advertisements displayed on the display device(s) 272, may cause certain display effects to be used with regard to the Soft Drink advertisement that are not used with other advertisements in a sequence of advertisements, and the like"; [0046]-[0048]).
	Therefore (as it applies to claim limitations (f) and (g*)) it would be obvious to a PHOSITA before the effective filing date of the invention to modify Takeshi in view of Moon prioritizing and displaying ads further by considering different provisioning methods or prominence with which the ads are displayed based on their associated priority as taught by Abernethy. Motivation to modify would be to select and display ads by prioritizing them such that time, size, frequency, etc. associated with top priority ads can be increased, see at least Abernethy [0044]-[0045], such that products associated with such advertisements would result in higher sales and consumption, and inventory can be managed in prioritized manner, see at least Abernethy [0045]-[0047].
	Although, Takeshi suggests capability of capturing whole circumference, see at least [0026] note "advertising display processing, as shown in Fig.4, a captured image with the whole circumference camera 33 is acquired first (S110) and ability to facilitate simultaneous display, see at least Figs. 2 and 15-16; [0025]-[0032] and Figs. 2 and 15-16, however in view of compact prosecution the Examiner relies on Pearce to expressly teach, i.e. Takeshi in view of Moon and Abernethy expressly does not teach  [...] a first image of the environment in front of the first vehicle [...] (g**) [...] and display of the first image of the environment in front of the vehicle on a second portion of the one or more rear-facing display devices of the first vehicle. 
	Pearce teaches [...] a first image of the environment in front of the first vehicle [...] (g**) [...] simultaneous [...] and display of the first image of the environment in front of the vehicle on a second portion of the one or more rear-facing display devices of the first vehicle (see Figs. 1, 2, and their associated disclosure; [0005]-[0008]; [0009] note "a display or a screen in the vehicle"; [0045]-[0047]; [0054] "Upon determination of the vehicle position, the first processing unit 104 may process the first images and determine the first images to be transmitted to the other vehicles. In the example in FIG. 1, the processing unit 104 may transmit the images with right scenery to the vehicle 2 and the first images having the front view to the vehicle behind the vehicle (e.g., the vehicle 6 in FIG. 1)"; [0063] "The first processing unit 104 may further communicate with a cloud server of the vehicle 1 or the fleet, and/or a third-party cloud server that provides third party content. In this way, the first projection unit 106 may project additional information including but not limited to the speed of the vehicle 1, the current location, time to the destination, the road traffic conditions, safety warnings, speed sign alerts, and advertising. The additional information may further include visual pointers recognized by the vehicle 1 or other vehicles. The visual pointers may be projected on the external surface of the vehicle to differentiate the projected image from an unobstructed view of the scenery.")
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Takeshi in view of Moon and Abernethy's teachings in view of Pearce's teachings pertaining to simultaneously displaying plurality of different types of information to driver of rear vehicle. Motivation to modify would be to provide and/or project different types of content advertising or other type of information simultaneously with an unobstructed view of the front view or scenery by utilizing visual pointers, see at least [0063].
	As per claim 2, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 1. Takeshi teaches wherein the processing unit specifies an area in which an advertisement is to be provided, and determine the plurality of advertisements further based, at least in part, on the attribute information of the at least one person included in a specified area, and the position information of the first vehicle included in the specified area (see Figs. 2-3, 9-12, 15-16, and their associated description; [0031]-[0032];[0031]-[0032]; [0047]; [0075]-[0078]).
	As per claim 8, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 1. Takeshi teaches wherein the information regarding the vehicle includes information on a position of the vehicle (see ), and wherein the processing unit is further configured to determine the plurality of advertisements based, at least in part, on the position of the first vehicle (see Figs. 2-3 and their associated disclosure; [0012]; [0014]-[0015]; [0026]; [0031]-[0032]; [0047]; [0075]-[0078]).
	As per claim 9, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 1. Takeshi teaches wherein the processing unit is further configured to determine the provision method further based on one or both of the attribute information and the position information of the first vehicle (see Fig. 5 and its associated description; [0031]-[0032]; [0034]-[0036]; [0047]; [0077]-[0078]).
	As per claim 10, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 9. Takeshi teaches determining the provision method further based on one or both of the attribute information and the position information of the first vehicle (see claim 9 rejection as set forth above) comprises restricting provision of at least one of the plurality of advertisements in the first vehicle on a basis of the position information of the first vehicle (see Fig. 5 and its associated disclosure; [0034]; [0036]; [0047]; [0039]; [0052]; [0088]-[0089]).
	As per claim 11, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 10. Takeshi teaches wherein the instruction to the first vehicle includes an instruction to cause the first vehicle to not display the restricted at least one of the plurality of advertisements (see Fig. 7 and its associated disclosure; [0034]; [0036]-[0037]; [0039]; [0044]-[0045]; [0088]-[0089]).
	As per claim 12, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 10. Takeshi teaches wherein, in a case where the first vehicle includes a plurality of display devices configured to display an advertisement, the instruction to cause the first vehicle to not display the restricted at least one of the plurality of advertisements is an instruction to cause the first vehicle to not display the restricted at least one of the plurality of advertisements on at least one of the plurality of provision devices included in the first vehicle (see Figs. 1, 2, 3, 7, and their associated description; [0016]; [0033]-[0036]; [0039]; [0060]; [0088]-[0089]).
	As per claim 13, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 9. Takeshi teaches wherein the processing unit is further configured to send the instruction to a plurality of vehicles to control display of the plurality of advertisements each of the plurality of vehicles (see [0031]; [0039]; [0041]; [0071]-[0073]).
	As per claim 14, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 9. Takeshi teaches wherein determining the provision method further based on one or both of the attribute information and the position information of the first vehicle comprises (see claim 9 rejection as set forth above) restricting a provision time of at least one of the plurality of advertisements in the vehicle on a basis of the attribute information (see [0040]; [0042]-[0043]; [0044]-[0045]).
	As per claim 15, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 1. Takeshi teaches wherein the processing unit is further configured to perform processing regarding evaluation of an advertisement provided by the first vehicle (see [0011]; [0032]).
	As per claim 16, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 15. Takeshi teaches wherein the processing unit is further configured to determine the plurality of advertisements based, at least in part, on a result of the processing regarding evaluation of the advertisement (see Figs. 2-3 and their associated disclosure; [0031]-[0032]; [0074]; [0077]-[0083]; [0084]).
	As per claim 18, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 1. Takeshi teaches wherein the characteristic of the advertisement is a time for which the advertisement is to be displayed (see [0032]; [0044]-[0045]; [0061]; [0074]).
	As per claim 19, Takeshi in view of Moon, Abernethy, and Pearce discloses the claim limitations of claim 1. Takeshi teaches wherein the characteristic of the advertisement is a size of a first region of the one or more rear-facing display devices on which the advertisement is to be displayed (see Figs. 2, 15, 16, and their associated disclosure; [0030]-[0032]; [0059]; [0077]).
Response to Applicant's Arguments/Remarks
5.	As per "I. Claim Rejections under 35 U.S.C. § 101" the Examiner respectfully finds the Applicant's arguments as set forth on pages 8-9  of the response filed 4/11/2022 for the following reason(s): 
	(i) the Applicant notes "Accordingly, each of amended claims 1 and 17 recites a practical application of any purported abstract idea at least because the claim recites an improvement to the technology of how to safely display advertisements on a rear facing display device of a vehicle to a driver in a vehicle located behind the vehicle" because require not only controlling display of a plurality of advertisements on a first portion of one or more rear-facing displays of a vehicle based on the determined priorities of the plurality of advertisements, but also to control simultaneous display of an image on a second portion of the one or more rear-facing displays of the vehicle, wherein the image displayed on the second portion is an image captured of the environment in front of the vehicle. However, the Examiner respectfully disagrees because displaying advertisement is indeed an abstract idea (note prong one) and doing so with additional type of information such as front view of a lead vehicle merely provides additional information using the same generic additional elements which were previously considered both singularly and in combination. Further, MPEP notes "additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem"))."
	Thus as explained under prong two analysis, note "viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of controlling the manner in which plurality of ads are selected for display using attribute information and the information regarding the vehicle determined from gathered data such that a provision method can be applied based on respective priorities assigned to ads per characteristics of the ad and the attribute information which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) (prong two).
	Therefore, the additional elements do not integrate the abstract idea into a practical application, accordingly the claims are directed to the abstract idea, and require further analysis under Step 2B."
	As per "III. Claim Rejections under 35 U.S.C. §103" the Examiner has considered the Applicant's argument as set forth on pages 9-11 of the response  filed on 4/11/2022, however (i) the Applicant without any discussion of any reference and facts therein, in a conclusory manner notes "No portion or combination of Takeshi, Moon, Abernethy, and Pearce would have taught or suggested at least the above-emphasized limitations of amended claim 1, nor does the Office Action assert they would have" thus the Applicant has note complied with requirement as set forth in MPEP 1.111 note  "The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section. (c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections."; and (ii) based on the amendments, the rejection has been updated and Takeshi in view of Moon, and particularly Moon clearly teaches table that associates the information based on which ads are selected in a prioritized manner. Therefore the Examiner finds the Applicant's arguments unpersuasive and respectfully maintains the rejection.
	Therefore the Examiner respectfully finds the Applicant's arguments against 35 U.S.C. 101 and 35 U.S.C. 103 rejections unpersuasive and respectfully maintains the rejections.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, especially see as follows:
(i) US2015/0348411 see paras. [0050]-[0054], [0078], [0137]; [0141]; [0150] - this reference could have been used in place of Moon to teach storing data in an association table.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688